Citation Nr: 0016151	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left second metacarpal.

3.  Entitlement to a compensable evaluation for residuals of 
a left thumb fracture.

4.  Entitlement to a compensable evaluation for residuals of 
a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana. 

The veteran's claim for a compensable rating for residuals of 
a left ankle fracture is the subject of a remand following 
the Order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
knee disability is not plausible.

2.  All available evidence obtainable for an equitable 
disposition of the veteran's left second metacarpal and left 
thumb claims has been obtained.

3.  The veteran has full range of motion of the left second 
metacarpal and left thumb.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a compensable rating for residuals of a 
fracture of the left second metacarpal have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5223, 5225 (1999).

3.  The criteria for a compensable rating for residuals of a 
fracture of the left thumb have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5223, 
5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

I.  Service Connection - Left Knee

The veteran maintains that he is entitled to service 
connection for a left knee disability.  At a March 1999 
hearing before a hearing officer at the RO the veteran 
testified that he injured his left knee when it was struck by 
a tool chest while he was on board a boat.  The veteran 
reported that he received stitches in his left knee.  The 
veteran thought that he had been on crutches for two or three 
weeks.

The veteran's service medical records reveal that the 
veteran's right knee was struck by a toolbox in service 
resulting in a laceration.  None of the veteran's service 
medical records, including the September 1988 discharge 
examination report, reveal any injury or other disability of 
the left knee.  

The post service private medical records are silent to any 
left knee disability or complaints.

A June 1997 VA hospital discharge summary reveals complaints 
of chronic left knee pain for many years.  

On VA orthopedic examination in August 1997 there was mild 
medial instability in the left knee.  X-rays of the left knee 
were noted to be normal.  It had been suspected on an earlier 
VA general medical examination in August 1997, that the 
veteran might have a meniscal tear of the left knee.  The 
examiner noted at that time that if the veteran did have a 
meniscal tear it might or might not have been related to an 
inservice injury.  The examiner noted that direct trauma did 
not usually cause a meniscal tear.

As noted above, a well-grounded claim requires evidence of a 
current chronic disability related to an inservice trauma or 
disability.  In this case it is not clear that the veteran 
has a current chronic left knee disability.  The veteran has 
complained of left knee pain since June 1997 but no definite 
diagnosis of a left knee disability has been made, despite 
objective confirmation of mild instability and a subjective 
complaint of pain, on VA examination in August 1997.  
Regardless, even if it were assumed that the veteran has a 
current left knee disability of some sort, there is no 
medical evidence of a connection to service.  As noted above, 
there is no evidence of any left knee disability or trauma 
during service and no record of complaints of left knee pain 
until more than eight years after discharge from service.  
The August 1997 statement of the VA examiner that a possible 
left meniscal tear might or might not be related to service 
is not competent evidence of a nexus between any possible 
current left knee disability and service.  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) the Court found that a 
medical diagnosis expressed in "may or may not" terms to be 
insufficient to well ground a claim.  Since there is no 
competent medical evidence that any current left knee 
disability is related to service, the veteran's claim for 
service connection for a left knee disability is not well 
grounded and must be denied.

II.  Increased Rating - Finger Fractures

Initially, the Board notes that the veteran's claims for 
compensable finger evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts related to the veteran's 
left thumb and left second metatarsal have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
grant of service connection for residuals of fractures of the 
left second metacarpal and the left thumb.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The veteran 
was assigned a noncompensable rating for residuals of a 
fracture of the left second metacarpal and a noncompensable 
rating for residuals of a fracture of the left thumb.  Each 
effective from June 1997, the date of receipt of the 
veteran's claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote in-service 
clinical histories and findings pertaining the veteran's left 
second metacarpal and left thumb disabilities, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

At his hearing before a hearing officer in March 1999 the 
veteran testified that he had intermittent pain in his left 
thumb and left second metacarpal.  He reported that when he 
worked he got pain and stiffness in his left hand.  He 
reported weakened grip and numbness in the whole left hand.

The service medical records indicate that the veteran 
experienced a nondisplaced fracture of the distal phalange of 
the thumb.  On a later occasion the veteran experienced an 
incomplete nondisplaced fracture of the left second 
metacarpal.

VA orthopedic examination in August 1997 revealed the 
veteran's hands to have no swelling, tenderness or abnormal 
range of motion of any of the joints.  His fist was 100 
percent and grip was good, bilaterally.

The post service private medical records are silent to any 
disability residual of fractures to the left thumb or left 
second metacarpal.  August 1998 VA medical records reveal 
complaints of numbness of both hands, which were attributed 
to peripheral neuropathy.  

While the veteran has complained of numbness of the hands, 
this has been shown to be a disability of both of the 
veteran's hands and has not been shown to be related to his 
left thumb or second metacarpal fracture.  The post service 
medical records have not shown the veteran to have any 
residuals attributable to the left thumb and second 
metacarpal fractures.  The rating schedule provides for 
compensable ratings for disabilities of the fingers which 
result in ankylosis of one or more fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5223, 5224, 5225.  However, the 
August 1997 VA examination revealed the veteran to have full 
range of motion of the fingers, and was capable of making a 
complete fist.  In this regard, the Board notes there has 
been no demonstration of functional impairment due to pain 
productive of disability comparable to ankylosis of either 
finger at issue.  Accordingly the requirements for a 
compensable rating for residuals of a fracture of the left 
second metatarsal and the requirements for a compensable 
rating for residuals of a left thumb fracture have not been 
met.

Since the medical records have not shown the veteran to have 
met the criteria for a compensable rating for either 
residuals of a left second metacarpal fracture or for a 
compensable rating for residuals of a left thumb fracture at 
any time since June 1997, staged compensable ratings for the 
veteran's left finger disabilities are not warranted.  See 
Fenderson.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the left second metacarpal is denied.

Entitlement to a compensable evaluation for residuals of a 
left thumb fracture is denied.


REMAND

The veteran maintains that he is entitled to a compensable 
rating for the residuals of a left ankle fracture.  On VA 
examination in August 1997 no disability of the left ankle 
was found.  VA medical records in June 1998 show treatment 
for left ankle complaints.  Since there is medical evidence 
of a possible worsening of the veteran's residuals of a left 
ankle disability, a new VA examination is indicated.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided treatment 
or examination of the veteran's left ankle 
disability since June 1997.  After 
obtaining any necessary authorization, the 
RO should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  All 
records obtained should be associated with 
the veteran's claims file.

2.  The veteran should be scheduled for an 
examination by a VA orthopedist.  The 
claims file should be provided to the 
examiner prior to examination and the 
examiner should make a thorough review of 
the veteran's medical history.  The 
examiner should describe the nature and 
extent of the veteran's service-connected 
left ankle disability.  The examiner should 
express an opinion as to whether the 
veteran experiences any functional loss of 
his left ankle due to pain as a result of 
his service-connected residuals of a left 
ankle injury.   

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  In readjudicating the 
claim for a compensable evaluation for 
residuals of a left ankle injury the RO 
should consider whether the veteran should 
be assigned staged ratings.  See Fenderson 
v. West, 12 Vet. App 119 (1999).  The RO 
should also consider application of 
38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The veteran should then be provided an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

